Wilson, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective pax-ties hereto, as to mei-chandise covered by the Appeals for Reappraisement enumerated in the the annexed Schedule, which is incoi-porated herein:
1. That the merchandise consists of binoculars and leather carrying cases which in E. S. Zerwekh Co. a/c D. P. Bushnell & Co., Inc., et al. v. United States, Abstract 58647, and D. P. Bushnell & Co., Inc., et al. v. United States, Abstract 58975, following the decision of this Court in the case of John P. Herber Co. Inc. v. United States, C. D. 1519, this Court held to be subject to appraisement separately, according to the value of each class of article.
*4932. That at the time of exportation of such merchandise to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, were the unit prices for the binoculars and cases as shown in the attached Schedule of Oases, in U.S. currency, the foreign value of such or similar merchandise being no higher.
3. That the said Appeals for Reappraisement enumerated in the attached Schedule of Oases may he deemed submitted for decision upon this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise herein involved, and that such values were the unit prices for the binoculars and cases as shown in the schedule of cases attached hereto, in United States currency, in each case.
Judgment will issue accordingly.